Citation Nr: 0606471	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-24 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to special monthly compensation for a 
helpless child.

2.  Entitlement to special monthly compensation based on the 
need of regular aid and attendance of the veteran's wife.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to February 
1948.  

This case comes to the Board of Veterans' Appeals (Board) 
from two rating decisions.  A November 2002 rating decision 
denied the veteran's claim of entitlement to an aid and 
attendance allowance for his wife. The veteran filed a notice 
of disagreement in November 2002, the RO issued a statement 
of the case in July 2003, and the veteran perfected his 
appeal in August 2003.

A February 2003 rating decision denied the veteran's claim of 
entitlement to special monthly compensation due to permanent 
incapacitation for self-support of a dependent.  The veteran 
filed a notice of disagreement in February 2003, the RO 
issued a statement of the case in July 2003, and the veteran 
perfected his appeal in August 2003.

The issue of entitlement to special monthly compensation for 
the aid and attendance of the veteran's wife is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The veteran's son was born June 30, 1955 and attained the 
age of 18 in June 1973.

2.  The evidence of record does not establish that the 
veteran's son was permanently incapable of self-support by 
reason of physical or mental defects at or before he attained 
the age of 18.




CONCLUSIONS OF LAW

Criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the veteran's son 
prior to attaining the age of 18 are not met.  38 U.S.C.A. § 
101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to VA benefits based 
on recognition of his son as a helpless child.  

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
Thus, the focus of analysis must be on the individual's 
condition at the time of his 18th birthday; as it is that 
condition which determines whether entitlement to the status 
of "child" should be granted.  See Dobson v. Brown, 4 Vet. 
App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.  Principal factors for consideration 
are: 1) the fact that a claimant is earning his own support 
is prima facie evidence that he is not incapable of self-
support.  Incapacity for self-support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his reasonable support; 2) a child 
shown by proper evidence to have been permanently incapable 
of self-support prior to the date of attaining the age of 18 
years, may be so held at a later date even though there may 
have been a short intervening period or periods when his 
condition was such that he was employed, provided the cause 
of incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases 
or injuries that could be considered as major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established; 3) it 
should be borne in mind that employment of a child prior or 
subsequent to the delimiting age may or may not be a normal 
situation, depending on the educational progress of the 
child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends; and 4) the capacity of a child for self-support is 
not determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.  38 C.F.R. § 
3.356(b).

In this case, the veteran's son was born in June 1955 and is 
currently 51 years old.  He attained the age of 18 in 1973.  
As such, the evidence must show that the son became 
permanently incapable of self-support by reason of mental or 
physical defect prior to June 1973.  

The veteran was informed by a letter in November 2002 that in 
order to process his claim, a VA needed 1) a statement from a 
physician who knew the son's condition which covered the 
extent of his disability, the diagnosis, the prognosis, and 
the date of its onset; 2) information as to whether the son 
was ever institutionalized; 3) information as to whether the 
son ever attended school; and 4) information as to whether 
the son was ever employed.  The veteran was also informed 
that if he could not provide the information requested that 
he could submit statements from at least two people who knew 
his son's condition at age 18 and after.  

In response, the veteran indicated in his November 2002 
notice of disagreement that his son graduated from high 
school and had never been institutionalized.  The veteran 
also indicated that his son had been employed for a while, 
but that he could not do the work as a result of his 
disability; however, the veteran did not provide any 
information as to the dates his son was employed, how much he 
earned, or the type of work he performed. 

A note from the veteran's private doctor, Dr. Bushmore, dated 
in October 2002, indicated that the veteran's son was 
diagnosed with epilepsy when he was four years old; and the 
veteran indicated that his son had been epileptic since he 
was two-and-a-half years old.  

Treatment records from Dr. Bushmore show treatment of the 
veteran from January 2000 to the present.  However, the 
veteran's claims file is void of any medical treatment 
records for the veteran prior to his reaching the age of 
majority in 1973, or even any records of treatment soon after 
1973.

While the evidence reflects that the veteran's son was 
diagnosed with epilepsy as a child, there is no evidence that 
this rendered him disabled.  By the veteran's own admission, 
his son graduated from high school and was employed for some 
period of time.  While evidence has been presented showing 
that the veteran's son is currently disabled, there is no 
indication that he was disabled in June of 1973.  As such, 
the Board finds that the evidence of record fails to show 
that the veteran's son met the criteria of a helpless child 
prior to turning 18 years old.  Therefore, the veteran's 
claim is denied.





II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via a May 2005 letter, 
which clearly advised him of the first, second and third 
elements required by Pelegrini II.    The letter also asked 
the veteran to inform VA of the evidence he wished VA to try 
to obtain and to send VA the evidence it needed.  In 
addition, a July 2003 statement of the case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes the 
"any evidence in the claimant's possession" language.  In 
this way, the veteran has effectively been provided the 
required notice.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Private treatment records from Dr. Bushmore have been 
obtained, as has a note from Dr. Bushmore indicating that the 
veteran's son was diagnosed with epilepsy when he was four.  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

Entitlement to VA benefits on the basis of permanent 
incapacity for self-support of the veteran's son prior to 
attaining the age of 18 is denied.  


REMAND

Current law requires that when a claim is filed, notice must 
be supplied that: (1) informs the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informs the claimant about the 
information and evidence that VA will seek to provide; (3) 
informs the claimant about the information and evidence the 
claimant is expected to provide; and (4) requests or tells 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  To 
date, the veteran has not been provided with a notice letter 
which specifically addresses all these elements in the 
context of his claim for special monthly compensation for aid 
and attendance of his wife.

The Board also notes that additional medical information 
regarding the physical condition of the veteran's wife would 
be helpful to the processing of the veteran's claim, as the 
veteran's file does not include any treatment records for his 
wife.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his 
claim for entitlement to special monthly 
compensation for the aid and attendance 
of his wife, what evidence, if any, he is 
to submit, and what evidence VA will 
obtain with respect to his claim.  
Further, ask him to submit any evidence 
in his possession which pertains to this 
claim.  

2.  Seek (with any needed assistance from 
the veteran) clinical records from Dr. 
Bushmore for treatment of the veteran's 
wife, as well as clinical records from 
all other private doctors and medical 
care facilities (hospitals, HMOs, etc.) 
who have recently treated her.  Pursue 
all logical follow-up development in this 
regard.   

3.  Re-adjudicate the claim on appeal.  
If it remains denied, provide the veteran 
with a supplemental statement of the case 
which summarizes the evidence and 
analyzes all legal authority.  Allow 
appropriate time for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


